Citation Nr: 0119693	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran's widow and two daughters



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which denied the benefit sought on 
appeal.

The Board notes that several documents submitted on the 
veteran's behalf, including a May 2001 informal hearing 
presentation, identify the issue of entitlement to accrued 
benefits.  As this issue has not been prepared for appellate 
review, it is referred to the RO for proper development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
December 1996 at age 77; that the immediate cause of his 
death was hypernatremia, due to hypergycemia (sic), due to 
diabetes mellitus; and that other significant conditions 
contributing to death but not related to these causes were 
cerebrovascular accident and dementia.  

3.  At the time of the veteran's death in December 1996, he 
was service-connected for compound, comminuted, complete 
fracture of the body of the 3rd lumbar vertebra, with 
deformity of the right foot manifested by anesthesia of the 
anterior aspect of the foot, paralysis of the anterior tibial 
muscle, limited dorsiflexion, now diagnosed as partial, 
partial to 4th and 5th spinal lumbar segments, scar, back, 
gunshot wound, right foot, post-operative, evaluated as 60 
percent disabling since October 1947; residual fracture of 
the 3rd lumbar vertebra body with retained shell fragment, 
evaluated as 10 percent disabling since April 1946; 
neurogenic bowel, evaluated as 30 percent disabling since 
June 1989; and neurogenic bladder, evaluated as 20 percent 
disabling since June 1989.  

4.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to cause 
the veteran's death, or to have rendered the veteran 
materially less capable of resisting the effects of his 
diabetes.  

5.  VA medical care has not been shown to have resulted in 
the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. §§ 1310 &1151 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.310, 3.312 & 3.358 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
appellant substantiate her claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that records pertaining to the 
veteran's service have been obtained and post-service VA and 
private treatment records have been obtained.  In September 
1998, the appellant was provided an opportunity to provide 
personal testimony before a VA hearing officer.  The RO has 
obtained opinions from a VA reviewer regarding the 
relationship, if any, between the veteran's service-connected 
disabilities and his death.  The Board has also obtained an 
independent medical expert opinion, dated in May 2000, 
regarding the relationship, if any, between the veteran's 
service-connected disabilities and his death.  The Board also 
obtained a clarification of such opinion, dated in February 
2001.   There is no indication that there is existing 
evidence that has not been obtained that would substantiate 
the claim.

In a Statement of the Case (SOC), dated in July 1997 and sent 
to the appellant in August 1997, she was notified of the 
criteria necessary for entitlement to service connection for 
the cause of the veteran's death.  The appellant was provided 
a Supplemental Statement of the Case (SSOC) in December 1998.  
The claims file does not include any indication that she did 
not receive the SOC or SSOC, such as their return by the U.S. 
Post Office as undeliverable.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claim 
and that additional assistance is not required.  Further, the 
notice requirements of the VCAA have been fully discharged.  
Id. 

The veteran's death certificate indicates that he died in 
December 1996 at age 77 at a VA Medical Center (VAMC).  The 
immediate cause of his death was noted to be hypernatremia, 
due to hypergycemia (sic), due to diabetes mellitus.  Other 
significant conditions contributing to death but not related 
to these causes were cerebrovascular accident and dementia.  

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
diabetes mellitus or cardiovascular disease.  They indicate 
that the veteran incurred his fracture of the 3rd lumbar 
vertebra, with associated neurological findings, during 
combat due to enemy machine gun fire. 

At the time of the veteran's death, service connection had 
been established for a compound, comminuted, complete 
fracture of the body of the 3rd lumbar vertebra, with 
deformity of the right foot manifested by anesthesia of the 
anterior aspect of the foot, paralysis of the anterior tibial 
muscle, limited dorsiflexion, now diagnosed as partial, 
partial to 4th and 5th spinal lumbar segments, scar, back, 
gunshot wound, right foot, post-operative, evaluated as 60 
percent disabling since October 1947; and residual fracture 
of the 3rd lumbar vertebra body with retained shell fragment, 
evaluated as 10 percent disabling since April 1946.  

In addition, at the time of the veteran's death, service 
connection secondary to the compound, comminuted, complete 
fracture of the body of the 3rd lumbar vertebra had been 
granted for neurogenic bowel, evaluated as 30 percent 
disabling since June 1989, and neurogenic bladder, evaluated 
as 20 percent disabling since June 1989.  

The appellant is the veteran's widow.  On the one hand, she 
essentially contends that the veteran's service-connected 
gunshot wound to the back, with its resulting neurogenic 
bladder, predisposed the veteran to urinary tract infection 
(UTI) and rendered him more vulnerable to the development of 
urosepsis.  She contends that the sepsis caused the veteran's 
state of confusion to deteriorate to the point of requiring 
nursing care.  She contends that the veteran's urosepsis did 
not directly participate in his death but resulted in his 
confused state and rendered him materially less capable of 
resisting the effects of the fatal diabetes as he could not 
hydrate or medicate himself and had left orders that others 
not do so.  In support of this contention, she submitted 
photocopies from a medical text indicating that complicated 
UTIs occur in the setting of urologic impairment, including 
neurogenic dysfunction.  In a chronic hypotonic neurogenic 
bladder, urinary tract infections are common.  

In the alternative, the appellant essentially contends that 
the veteran's death was due to VA medical care.  
Specifically, it is alleged that in December 1996 the veteran 
should not have been released from a VAMC to a VA contract 
nursing home because he had severe hypernatremia and 
dehydration.  In addition, it is alleged that the VAMC itself 
should have treated the veteran's dehydration and severe 
hyponatremia more aggressively. 

During a September 1998 hearing at the RO, the veteran's 
widow and his two daughters testified.  One of his daughters 
testified that she was a registered nurse in California and 
had been such for 20 years.  Transcript (T.) at p. 4.  She 
and her mother testified that the veteran had used catheters, 
and suffered from skin breakdowns due to being in a 
wheelchair all the time.  T. at pp. 3-4.  Due to his 
neurogenic bladder, he had couldn't empty his bladder.  T. at 
p. 5.  The appellant and the veteran's daughters testified 
that the veteran had his neurogenic bowel and bladders 
problems before he was diabetic.  T. at p. 6.  The veteran's 
wife and his lay daughter asserted that his injuries helped 
the development of his diabetes or rendered him unable to 
fight his diabetes.  T. at pp. at 7-8.  The registered nurse 
said that the veteran was weak and slept all the time which 
contributed to his decubiti, or skin sores, and his catheter 
problem; that she had been with the veteran when he died; and 
that he was septic at that time and that she believed this 
was due to his bladder problem.  T. at p. 8.  She also said 
that based on her own experience working in an emergency 
department, it was common for people with bladder 
dysfunction, catheters and compromised skin to have frequent 
infections.  T. at p. 8.  

The appellant's representative summarized that the appellant 
had two contentions.  First, the veteran's overall health, 
including neurogenic bladder and frequent infections from 
catheter use, and incomplete paraplegia with compromised 
skin, made him more susceptible to diabetes.  T. at pp. 10-
11.  Second, while the VA opinion of June 1997 only 
considered whether the veteran's bowel and bladder problems 
were related to his diabetes, there was the additional issue 
of whether the veteran's bowel and bladder problems 
contributed to his death via catheters, infections and 
sepsis.  T. at p. 11.  The representative noted that there 
were no medical opinions to submit at that time.  T. at p. 
11.  

Extensive VA and VA contract medical reports have been 
obtained and carefully reviewed.  Inpatient VA treatment 
records and VA contract nursing home treatment records dated 
in 1996 address the veteran's service-connected disabilities 
as history only, and do not relate them to any of the 
conditions for which the veteran underwent treatment at that 
time.  

The records show that the veteran had a stroke, his second, 
in February 1996.  He was hospitalized at the VAMC in October 
1996 for worsening cognitive functioning.  Testing and 
evaluation showed bilateral deep venous thrombosis due to 
diabetes, stenosis and plaquing of the carotid arteries as 
well as severe cognitive dysfunction due to multi-infarct 
dementia.  The veteran was discharged to a VA contract 
nursing home needing regular assistance due to severe 
cognitive dysfunction and inability to understand 
instructions or care for himself.  Due to the decreased 
cognitive functioning, the veteran was put on a condom 
catheter and bowel program.  

The veteran was readmitted to the VAMC in late November 1996 
due to urosepsis that was resolved with treatment.  During 
this hospitalization, the veteran was placed on "no code, 
comfort care."  The veteran was discharged to the VA 
contract nursing home, with most medications being 
discontinued.  

The veteran was readmitted to the VAMC on December 9, 1996, 
due to altered mental state, hyperglycemia and elevated 
temperature.  At this time, he was noted to have a UTI - 
neurogenic bladder.  The veteran was found to be 
hypernatremic due to hyperglycemia and in acute renal 
failure.  After discussion with the family, the veteran's 
treatment was stopped and the veteran was put on "comfort 
care."  The veteran was put on morphine and passed away on 
December [redacted], 1996.  

The record contains several opinions regarding the etiology 
of the veteran's fatal illnesses.  An April 1997 statement 
from one of the veteran's attending physicians, who was also 
the medical director at a VAMC Spinal Cord Injury Center, 
provides that the veteran had cauda equina syndrome since the 
Second World War, due to a gunshot wound.  The veteran was 
noted to have had generalized anxiety disorder and multiple 
medical problems, including diabetes, high blood pressure and 
cardiovascular disease.  With aging, the borderline strength 
of the veteran's lower extremities, as a result of cauda 
equina syndrome, had started limiting his physical activities 
with resultant progression of diabetes and cardiovascular 
disease, eventually leading to multiple strokes and finally 
his death.  

A June 1997 report by a VA reviewer provides that he had 
reviewed the veteran's records in great detail.  The reviewer 
set forth a review of the veteran's medical records and 
history.  He provided the opinion that the cauda equina 
syndrome did not contribute materially or substantially or 
even remotely toward the production of the veteran's death.  
The reviewer expressed the opinion that there was no evidence 
to suggest that the presence of the residual cauda equina 
syndrome or residuals from the gun shot wound or any injury 
connected with gunshot wound could have contributed even in a 
slight degree to the death of the veteran.  The reviewer also 
stated that in light of the veteran's state of partial 
hemiparesis, recurring strokes, disorientation and lack of 
ability to control his medicine or measure his medicine, his 
control of his diabetes had nothing to do with his lack of 
exercise.  The reviewer summarized that there was no 
interrelationship between the veteran's death and his war 
gunshot wound to his back or any residuals thereof.  

In an October 1998 VA report, the same VA reviewer again 
notes that he had reviewed the chart, complete claims file, 
physician's notes, laboratory data, the notes from the 
veteran's last two admissions, and the notes, letters and 
evaluation reports from the veteran's VA attending physician.  
The reviewer again set forth a detailed review of the 
evidence.  He summarized that there was absolutely nothing to 
indicate, either in the charts or in the notes, that there 
was any contribution, much less significant contribution, of 
sepsis to the veteran's demise.  The reviewer summarized that 
the veteran had very severe diseases.  The diseases that 
killed him were his multiple strokes associated with his 
diabetes and his incapability of caring for himself and his 
incapacity to maintain adequate hydration.  He said that he 
saw no relationship between the veteran's gunshot wound and 
his death.  He again asserted that he had reviewed the 
veteran's charts and notes in great detail.  The reviewer 
said that the final mechanism of the veteran's death was 
hypernatremic coma, and he referred to Harrison's Textbook of 
Internal Medicine.  

In a May 2000 Record Review, Conclusions and Opinions report, 
an independent medical expert provided that he had been asked 
to render an opinion as to whether the veteran's service-
connected disabilities may have contributed to or hastened 
his death, and whether the medical care or lack thereof 
rendered in the VA hospital system may have contributed to or 
hastened the veteran's death.  

The independent medical reviewer reviewed the veteran's 
medical history in detail, beginning with his service-
connected disabilities.  In turn, he also reviewed the 
veteran's type 2 diabetes mellitus, hypertension, gout and 
hyperuricemia, hypothyroidism, stroke, urosepsis and his 
final hospital admission due to hyperosmolar coma. 

The independent medical reviewer observed that the evidence 
showed that the veteran had suffered from urosepsis when he 
was admitted to the VAMC in late November 1996.  He noted 
that he did not have the records from the VA contract nursing 
home which the veteran entered on December 4, 1996, and could 
only speculate as to what happened there.  Regardless, when 
the veteran was re-admitted to the VAMC from the nursing home 
there was no evidence of sepsis.  The independent medical 
reviewer explained this conclusion by referring to results of 
urinalysis.  The veteran was readmitted due to hypoglycemic 
coma.  At the time of admission the veteran's calculated 
serum osmality was 376mOsmols/dL.  The independent medical 
reviewer noted that 340mOsmols/dL predicted a coma in an 
adult and that the veteran's score of 376mOsmols/dL was a 
sufficient explanation for the veteran's death with or 
without other factors.  The independent medical reviewer 
observed that hypersmolar coma was caused by dehydration in 
the face of hypoglycemia.  

In a discussion of the veteran's case, the independent 
medical reviewer noted that the veteran had a battle injury 
that had caused a sedentary lifestyle but that the battle 
injury did not therefore cause the veteran's death.  The 
independent medical reviewer said that a sedentary lifestyle 
was associated with increased insulin resistance and 
increased difficulty with glycemic control.  However, the 
veteran's glycemic control was actually pretty good, at least 
during the time that he was managed in the VA system.  
Moreover, while aerobic exercise was beneficial on glycemic 
control, insulin resistance and HDL levels it was not the 
predominant factor.  Regardless, with no change in the other 
risk factors the disease and its sequelae would have 
inexorably progressed.  

The reviewer also reiterated that the veteran's terminal 
event was hypersmolar coma, and that such a coma was caused 
by dehydration in the face of hyperglycemia.  The 
hyperglycemia in the case of the veteran was quite modest for 
an obese 77-year old diabetic male under the circumstances 
surrounding the veteran's death.  Nothing about the veteran's 
war injury or its sequelae could have changed that.  

In conclusion, the independent medical reviewer restated the 
questions he had been asked.  First, did service-connected 
disability contribute to or hasten the veteran's death?  
Answer, no, the veteran died of hypersmolar coma related to 
diabetes mellitus type 2 and dehydration.  There was no 
etiological relationship to his service-connected disability.  
Second, did the VA medical care or lack thereof hasten or 
contribute materially to the veteran's death?  Answer, no, 
the quality of the restorative care given to the veteran 
before the terminal event was well above community standards.  
The comfort care given during the time surrounding the 
veteran's death accomplished exactly what it was intended to 
do: to provide ease and comfort during the final moments of 
an irreversible and fatal illness.  

In correspondence dated in February 2000, the independent 
medical reviewer clarified that medical records he had 
reviewed earlier were in fact from the VA contract nursing 
home that the veteran entered on December 4, 1996.  As a 
result, he did not have to speculate as to what happened 
there - it was a matter or record.  The independent medical 
reviewer said that this realization made even stronger his 
conclusions that the care received by the veteran was 
excellent and that the cause of death was not related to his 
service-connected disability.  

Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312.  In addition, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  

The appellant's claim for benefits under 38 U.S.C. § 1151 was 
received before October 1, 1997.  As such, the claim must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  Under 38 U.S.C.A. § 1151 
(effective prior to October 1, 1997), where, as here, there 
is no willful misconduct by the veteran, additional 
disability resulting from VA medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service connected.  However, not every additional 
disability that occurs during or following VA medical 
treatment is compensable.  There must be actual proof that 
the additional disability is the result of VA treatment and 
not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
Indeed, compensation is not warranted for the continuance or 
natural progress of a disease or injury, or for the 
"necessary" consequences of properly administered treatment 
to which the veteran consented.  38 C.F.R. § 
3.358(b)(2)(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  These regulations 
have been found to properly implement the statute.  See Brown 
v. Gardner, 513 U.S. 115 (1994).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, including as due to VA medical care.  In 
this regard, the Board first points out that there is no 
evidence relating the veteran's diabetes mellitus, 
hypernatremia, hyperglycemia, cerebrovascular accident or 
dementia to his service or any findings within his service 
medical records.  These conditions were first manifest years 
after the veteran's service.  

In addition, the Board finds that the preponderance of the 
evidence is against a conclusion that the veteran's service-
connected disabilities resulted in his diabetes, hypersmolar 
coma, sepsis or dehydration.  The Board recognizes the 
contentions made by the appellant that the veteran's service-
connected neurogenic bladder predisposed him to UTIs, which 
in turn rendered him more vulnerable to the development of 
urosepsis and caused his dehydration, or which resulted in 
his confused state and rendered him materially less capable 
of resisting the effects of the fatal diabetes.  However, 
while the record does show a UTI in December 1996 due to 
neurogenic bladder, it does not include any medical evidence 
supporting the remaining contentions.  

The veteran's daughter is a registered nurse, and as such she 
is competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Nevertheless, the 
Board finds that her testimony lacks probative value when 
compared to the evidence against the veteran's claim.  While 
her 20 year experience as a registered nurse lends some value 
to her opinions, it is significant that she pointed to no 
medical records to support her conclusion that the veteran's 
specific December 1996 UTI, or indeed any of his UTIs, made 
him materially less capable of resisting the effects of his 
diabetes by leading to sepsis or dehydration.  Without such 
support from actual medical records, her opinion is 
speculative.  

By contrast, the evidence against the veteran's claim 
includes opinions that contradict the evidentiary assertions 
made by the appellant and the registered nurse.  Since these 
opinions refer to the medical record, they are quite 
probative.  First, the June 1997 VA report indicates that 
there was no interrelationship between the veteran's death 
and his war gunshot wound to his back.  This opinion 
specifically addresses the veteran's residual cauda equina 
syndrome and concludes that it did not contribute even 
remotely to the production of the veteran's death.  The 
reviewer set forth the reasoning for this conclusion in 
detail and referred to specific facts from the record.  

Similarly, the independent medical reviewer based his May 
2000 and February 2001 conclusions on a review of the 
veteran's records.  He referred to specific facts concerning 
the veteran's final nursing home stay and his last two VAMC 
admissions.  The independent medical reviewer concluded that 
the veteran's terminal event was hypersmolar coma, that such 
a coma was caused by dehydration in the face of 
hyperglycemia, and that nothing about the veteran's war 
injury or its sequelae could have changed that.  

In fact, there are no findings in the medical record 
demonstrating that the veteran's UTI, as noted at his 
terminal admission in December 1996, caused sepsis.  The 
independent medical reviewer concluded that based on the 
veteran's laboratory findings he was not even suffering from 
sepsis at that time.  As between this opinion, citing to the 
laboratory findings of record, and the opinion of the nurse, 
citing to no supporting laboratory findings, the Board finds 
that far more probative weight must be assigned to the 
conclusion of the independent medical opinion.

Moreover, the Board finds it significant that after complete 
reviews of the veteran's records and detailed discussions of 
the facts and circumstances surrounding the veteran's death, 
neither the VA reviewer nor the independent medical reviewer 
even found the possibility that it was the veteran's UTI that 
rendered him materially less capable of resisting the effects 
of the fatal diabetes by resulting in urosepsis and 
dehydration was worthy of comment.  This absence suggests 
that such a conclusion was medically implausible to the point 
of not even requiring comment.  

Finally, the Board finds that there is no medical evidence 
supporting the appellant's assertion that improper VA medical 
care resulted in the veteran's death.  As a layperson, the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 492.  While the veteran's daughter 
is a registered nurse and therefore competent to make medical 
opinions, she has pointed to no medical records to support 
her opinion that the veteran's death was related to VA 
medical care.  Without such support from actual medical 
records, her opinion is speculative.  

In fact, the only medical evidence on this point contradicts 
the appellant's assertion.  After reviewing the veteran's 
entire medical history in detail, the independent medical 
reviewer expressed the opinion that the veteran's glycemic 
control was good during the time that he was managed in the 
VA system.  In addition, the independent medical reviewer 
stated that the quality of the restorative care given to the 
veteran by VA before the terminal event was well above 
community standards.  In fact, the VA care received by the 
veteran was excellent.  

In light of the foregoing, service connection for the cause 
of the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 

